Citation Nr: 1539786	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder including depression, pain disorder and/or anxiety, to include as secondary to a service connected chronic left ankle sprain, status post fracture. 
 
2.  Entitlement to service connection for a back disorder, to include as secondary to a service connected chronic left ankle sprain, status post fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This includes an appeal of July 2006 and October 2009 rating decisions, which in part, denied service connection for a bilateral flatfoot disability, a back disability and a psychiatric disability.  During the pendency of this appeal prior to the Board's March 2014 decision and remand, the RO granted service connection for a left flatfoot disability in a June 2013 rating decision. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO in November 2013.  A transcript of the hearing is associated with the Virtual VA folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In a March 2014 decision the Board reopened the previously denied claim for service connection for a back disorder and remanded this along with issues of service connection for a right flatfoot disability and a psychiatric disability for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

While on remand status, service connection for right flatfoot disability was granted in a September 2014 decision.  The veteran has not disagreed with the grant, the rating assigned or the effective date.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136  Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Following issuance of the most recent SSOC, additional evidence was obtained including service personnel records and a June 2015 report from a private medical provider (Dr. G).  In a February 2015 document, the Veteran waived RO consideration of the additional evidence, and the Board will proceed with this adjudication.  


FINDINGS OF FACT

1.  A psychiatric disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected disability.  

2.  A back disorder did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).

2.  A back disorder was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In June 2009 and July 2009 letters addressing the appellate issues, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June and July 2009 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, and private records.  The Veteran provided additional evidence in his written statements and hearing testimony in the November 2013 video conference hearing before the undersigned Veterans Law Judge, with the requirements under Bryant, supra having been met, as discussed in the introduction.

Additionally, the Veteran was afforded VA examinations in September 2012 with addendum opinion issued in October 2012 for the back and in April 2014 for the psychiatric disorder in order to adjudicate these claims.  The proffered opinions regarding the etiology of the claimed low back disability and psychiatric disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

I.  Psychiatric disorder

The Veteran alleges that he has a psychiatric disorder as secondary to the pain caused by his service-connected left ankle and left foot disorders. 

Service treatment records reveal normal psychiatric findings on the September 1976 entrance examination, with no complaints of a psychiatric nature in the accompanying report of medical history.  The service treatment records do not reflect any psychiatric issues, although his service personnel records reveal that he did face some disciplinary actions for infractions such as Article 15's in October 1978 for failure to report to a place of duty and in July 1979 for assault on a female in the form of unwelcome advances.  His job ratings were noted to be good in July 1978 but by November 1978 he was noted to have lost enthusiasm for his assigned duties although his performance remained superior to most soldiers.  His MOS was as a postal clerk.  None of the service personnel records gave any indication that further evaluation of his psychiatric status was necessary.  His September 1979 separation examination and report of medical history continued to be negative for any significant psychiatric findings or complaints.  

A March 1988 Postal examination is silent for any psychiatric complaints or findings. 

Post-service he is not shown to seek psychiatric treatment until 2009, when in April 2009 he was seen in individual therapy with complaints about work-related stress and feeling harassed at work.  He also reported that he thought he might have killed a Japanese civilian in a barfight in self-defense when he was in the service but had never told anybody about this.  Other records from 2009 confirm that he sought counseling about work and personal problems including in May 2009 and June 2009.  The June 2009 record which reported his complaints about work stress also indicated that he was to be further evaluated for post-traumatic stress disorder (PTSD), with a history again given of his having stabbed a Japanese civilian in a barfight in service, with a history of his having become very depressed and irritable after this incident, with subsequent Article 15's while in service.  His symptoms at the time of the June 2009 record included being depressed most days, anhedonia, irritability, rumination, nervousness, jumpiness, distrustfulness, decreased appetite, low energy and insomnia.  The insomnia was said to be secondary to pain.  This record suggested he was initially seen for psychiatric treatment in 1977 after the stabbing.  Following mental status examination he was diagnosed with major depressive disorder (MDD), chronic anxiety, anxiety disorder not otherwise specified (NOS), rule out PTSD, noncombat.  He was scheduled for a more comprehensive evaluation of PTSD symptoms.  

The July 2009 VA PTSD intake examination related his complaints of depression, stress, sleep problems, mood swings and trouble at work with management.  He was separated from his wife after Hurricane Katrina.  His inservice trauma history related the incident in the Japanese nightclub where he stabbed an individual in a brawl and related having been sent to a psychiatrist after he slapped a woman in retaliation for slapping him, and a history of AWOLs and Article 15's in service.  He also related a history of other violent incidents outside of service of witnessing several deaths including seeing a robber get shot while he was in school in the 1970s; being in close proximity of someone being shot outside a club in 1983; and seeing a woman run over and killed in 1985.  Additionally he reported losing two brothers to homicides in 1992 and 1998 although he did not witness these incidents.  Following psychiatric testing and examination he was diagnosed with major depression, recurrent, not otherwise specified (NOS).  It was opined that he did not exhibit the full range of PTSD symptoms related to military trauma and he was noted to give conflicting and inconsistent information regarding PTSD symptoms.  Thus it was difficult to get a clear picture of current symptoms and potential PTSD etiology and he was not admitted to the PTSD program but instead was referred to ambulatory mental health.  In A September 2009 mental health note, he related problems at his work due to harassment from supervisors, as well as back pain.  The diagnosis was MDD.  

Lay statements submitted in September 2009 included a number of statements from family members who confirmed that the Veteran exhibited evidence of psychiatric problems including heavy drinking and relationship problems after service and noted that he had a left ankle disability.

A December 2009 letter from clinical psychologist Dr. R.J.W. PhD confirmed evaluating the Veteran over 3 one hour appointments with the history of the left ankle having never been treated properly and failing to fully heal.  He was described as suffering from intractable pain and depression with the depression having become debilitating in recent years.  It was this psychologist's opinion with the highest degree of psychological certainty that the Veteran's current depression and pain are a direct result of active duty service and therefore fully service-connected.  The diagnosis was pain disorder associated with psychological factors (Major Depression) and a general medical condition (Osteoarthritis (OA)) in the left ankle with chronic pain.

Of record are a number of opinions from the Veteran's orthopedic doctor, Dr. G. who related in letters in March 2010, September 2010 and March 2011 that the Veteran suffered from depression secondary to his left ankle disability.

In June 2010, the Veteran underwent a VA examination by a psychiatrist, who reviewed the claims file and conducted a mental status interview.  The history of left ankle facture was noted.  Post service he was noted to have had some arrests in the 1980's and was accused of auto theft in the early 1980's and battery in the late 1980's with the charges thrown out.  He gave a history of outpatient treatment from 1987- to August 2005 by a private doctor (Dr. T) for depression treated with Zoloft, but indicated the records were destroyed by Hurricane Katrina.  He was treated with Prozac for depression from 2007 to the present.  He endorsed non-PTSD symptoms of a down mood, irritability associated with distressful situations, work, family problems involving his daughter and wife's gambling, he had physical health issues.  He endorsed poor sleep due to thinking about problems and also due to pain involving his neck, back and knees.  Mental status examination was remarkable for raised voice and rate of speech increased when discussing stressors.  He needed much redirecting.  His mood was down and sad.  Cognition and memory were intact and there was no evidence of psychosis or thought disorder.  He was diagnosed with MDD with no other Axis I or II diagnoses given.  The Axis III physical problems were neck, back, shoulder, knee and ankle problems.  

The June 2010 examiner gave an opinion that the Veteran's psychiatric disorder was less likely than not the result of the left ankle pain and fracture.  In the rationale the examiner addressed the March 2010 opinion from Dr. G who linked the Veteran's depression to the left ankle disorder and noted that there was no evidence that Dr. G. an orthopedic surgeon, was credentialed to provide an opinion diagnosing or treating mental disorders.  Dr. G's letter was noted to confirm treatment only for orthopedic problems.  Regarding the December 2009 opinion from Dr. W.,  the examiner opined that this particular opinion contained statements that would be impossible for Dr. W. to attest to since he was not present to evaluate or treat the Veteran during service, noting that this doctor described the Veteran as "battling severe ankle pain" in service from November 1976 to November 1979.  Dr. W's opinion regarding depression was also deemed unsubstantiated with no documentation to support any findings of depression or mental disorder.  Additionally there was no means to ascertain direct causes of mental illness within the field of mental health.  Thus his statement regarding the "utmost degree of psychological certainty that the Veteran's current depression and pain are the direct result of active duty" was inconsistent with what is attainable in the field of mental health.  The examiner also noted the Veteran had a multitude of possible precipitators for his MDD including being depressed about finances, his wife's gambling problems, work stress and problems with his daughter.  In regards to the Veteran's pain disorder, this examiner stated that he wasn't credentialed to provide an opinion about pain.  

Treatment records from 2011 and 2012 show continued treatment for psychiatric complaints as well as chronic pain management.  The psychiatric symptoms were repeatedly reported in conjunction with work related stress, and complaints of workplace harassment in records from November 2011, January 2012, May 2012 and November 2012.  The psychiatric diagnoses made in these records centered around depression, with depression diagnosed in November 2011; MDD and anxiety diagnosed in the January 2012 mental health consult; and depression and insomnia diagnosed in May 2012.  These records also documented chronic pain primarily involving his back and legs as reported in January 2012 and included the back, legs and ankles as reported in the November 2012 record.  

A December 2012 psychiatric evaluation report associated with Social Security records described the Veteran having self-referred the medical provider to assist with his claim for SSA benefits for depression, alcohol use and chronic pain.  He reported depression and fatigue as beginning in 2010 and related unhappiness with his employer.  Test results were noted to be invalid, including those for PTSD.  The impression was that while the Veteran may clinically report depression, stress, fatigue and PTSD symptoms, his objective test results are inconclusive due to test scores being invalid from symptom exaggeration/magnification.  

The Veteran's October 2013 hearing testimony essentially reiterated his claims that his depression was due to his left ankle pain symptoms.  He reported having been diagnosed with depression around 1990.  He indicated that he was harassed a lot in the military after his ankle injury and indicated that he sought psychiatric treatment at Fort Sill in the service as well as shortly after his discharge.  

The report of an April 2014 VA examination diagnosed Other Specified Depressive Disorder, formerly known as Depressive Disorder NOS in the DSM-IV.  The examiner noted that other medical disorders relevant to the understanding or management of the mental disorder included chronic pain and diabetes.  The examiner noted the Veteran had diffuse chronic pain in most joints but cited his neck and back as the biggest issues.  No other mental disorder was diagnosed.  The June 2010 VA examination was noted to contain an opinion being unable to link depression to service.  His history at the time of the last examination revealed he was separated from his wife due to her gambling and they remained separated now.  He was angry at how she got him in debt.  Occupationally he officially separated from the Post Office in 2014 and last worked in 2012.  He was noted to have left due to back and leg problems.  His mental health history since the last examination included treatment in 2012 for complaints primarily of work related stress.  He also had complaints of financial stress due to being in debt and trying to medically retire from the postal service.  His current pain was 8/10 generally in the legs and back.  Symptoms included poor sleep waking due to pain, with daytime tiredness.  His mood was sad most days and he felt limited by his health.  He had current stress related to issues with his wife and other family members.  He reported anhedonia, poor appetite, and feeling sorry for himself and unappreciated.  He also reported poor memory and of being told by his treating psychiatrist Dr. W that his memory was degraded.  

The April 2014 examiner remarked that an opinion had already been made in June 2010 examination that depression was less likely than not related to an in-service ankle injury.  This examiner said there was no new evidence to suggest otherwise.  There was no evidence that depression existed in service or was related to his ankle injury.  The Veteran had many stressors over the years contributing to depression, primarily chronic pain in multiple areas of the back, neck, feet and knees.  He also had financial debt.  The examiner also opined that the Veteran's other specified depressive disorder less likely than not had its onset in service or was otherwise medically related to service.  The rationale was that there was no evidence of depression in service.  He did not get diagnosed or treated for depression due to many stressors until after Hurricane Katrina.  

The April 2014 VA examiner did state that it is at least as likely as not that the Veteran's depression is aggravated by his service connected left ankle disorder.  However this was not beyond normal progression.  The Veteran was noted to have many chronic pain issues and his ankle was one of many and not even cited by him as his chief complaint or issue.  Rather his back and neck were cited as such factors.  The Board notes that service connection is being denied for his back disorder in this same decision, thus the back disorder is not a factor in this matter.  Although his ankle and foot pain certainly contributed to his overall chronic pain syndrome that contributes to his depression, it was only one of many variables to include feeling unappreciated by his family, his wife's gambling and financial stress.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  

Initially, although not specifically claimed by the Veteran, the Board must also address the evidence suggesting a possible PTSD disorder that was examined and addressed in the July 2009 VA PTSD evaluation.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f) ; 4.125(a).  In this matter the July 2009 VA PTSD evaluation found no basis for a diagnosis of PTSD based on testing and examination of the Veteran; this was also confirmed by the December 2012 Social Security evaluation which noted invalid PTSD testing and the subsequent records and examinations including the VA examinations of June 2010 and April 2014, which did not include a diagnosis of PTSD.  Again PTSD is not being alleged by the Veteran and the evidence shows no current diagnosis of PTSD, thus the Board finds a PTSD disorder is not present and need not address this matter further.

Regarding the diagnosed depressive disorder, diagnosed alternately as MDD in the treatment records and June 2010 VA examination, Depressive Disorder NOS elsewhere in the records and as Other Specified Depressive Disorder diagnosed in the April 2014 VA examination, the Board does in fact adopt the VA examiners' opinions in June 2010 and April 2014.  The opinion from the June 2010 VA examiner which found the depressive disorder of MDD was not the direct result of the Veteran's left ankle fracture includes a rationale.  It was pointed out that the Veteran had a number of precipitators for depression including financial distress, work stress and family problems.   The favorable opinions of Dr. G were addressed and it was pointed out that this orthopedic surgeon was not shown to have the requisite expertise to address matters of a psychiatric nature.  The Board finds that the opinion by the VA psychiatrist, who is trained in the nature and etiology of psychiatric disease, more probative than that of the orthopedic surgeon.  Regarding the opinion of Dr. W. it was pointed that the statement made by this medical expert was contrary to what was medically possible to state with certainty in the field of mental health.  The June 2010 examiner thus provided rationale refuting these favorable opinions and also cited to the multiple possible precipitators of the Veteran's mental health issues.  

Regarding the question as to the Veteran's chronic pain from his service connected left ankle and foot problems contributing to the depressive disorder, the opinion from the April 2014 examiner is accepted as providing a statement that the Veteran's foot and ankle complaints, while aggravating the Veteran's depression, is not shown to have aggravated the depression beyond natural progression which is needed for secondary service connection.  The April 2014 examiner provided an explanation as to why this is so, pointing to the fact that the Veteran had multiple issues with chronic pain, and the ankle/foot was not even cited by the Veteran as the primary source of his problems.  Instead it was his non-service connected back and neck disorders as his major pain problems.  Multiple family and life situation stressors were also significant factors.  

Since the June 2010 and April 2014 VA physicians' opinions were based on a review of the pertinent medical history, and were supported by sound rationale, these provide compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiners provided valid medical analysis to the significant facts of this case in reaching these conclusions.  The VA examiners did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra.  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Regarding the favorable opinions from Dr. G. as pointed out by the June 2010 VA examiner, Dr. G is not shown to have an expertise in the field of psychiatry or psychology, thus this opinion is offered little probative value.  Regarding the opinion from Dr. W. this opinion has been refuted by the June 2010 VA examiner as providing an opinion outside the realm of medical possibility.  Dr. W. provided no rationale to explain why he believed with the highest level of certainty that the psychiatric disorder was the result of service or his service connected ankle/foot disorder.  

Regarding the lay evidence provided by the Veteran in his statements, testimony and his history provided to medical professionals regarding continuity of symptoms, such evidence is assigned lesser probative weight, as these statements are made in conjunction with his application for benefits.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As reported on the July 2009 VA examination and the 2012 Social Security evidence, the Veteran gave conflicting and inconsistent information regarding PTSD symptoms and objective testing was not deemed reliable due to symptom exaggeration/magnification.  The Board does not find the Veteran's statements regarding the etiology or severity of psychiatric symptoms to be credible.   

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a psychiatric disability, and this claim must be denied. 

II.  Back Disorder

The Veteran claims that service connection is warranted for a lumbar spine, either as directly related to a shoveling injury in service or as secondary to his left ankle disability.  

Service treatment records reveal normal spine findings on the September 1976 entrance examination, with no complaints of recurrent back pain or other orthopedic problems in the accompanying report of medical history.  The lone service treatment record addressing back problems is a March 1977 sick call record showing he was shoveling snow all day and his lumbar region was now bothering him.  Minimal pain and spasm was noted over T14-12, with mild "LBS" assessed.  His left ankle was also treated in this record and other service treatment records and he is service connected for the left ankle disorder (residuals of fracture) and associated pes planus.  His September 1979 separation examination and report of medical history continued to be negative for any significant findings or complaints related to his back.  

A March 1980 VA general examination yielded no significant findings regarding the lumbar spine other than findings that all joints other than the left ankle had normal range of motion and straight leg raise of 80 degrees.  X-rays done in March 1980 in conjunction with the examination gave a history of "back condition" with normal lumbar spine and S1 joints shown.  

A March 1988 postal examination is noted to have the Veteran report having no history of back injury or deformity.  The examination is noted to relate a history of his having been struck by a cab while crossing an intersection although no injuries were specified.  

Post service records include Social Security records showing that a cervical and lumbar spine MRI was done in May 1999, but the impression was limited only to findings for the cervical spine.  The comments from the imaging of the lumbar spine were noted to include a statement that there was "not much in the way of degenerative change" evident for facet joints.  Records from April 2003 reference the back.  

In July 2005 the Veteran was seen for electrodiagnostic study with history of several motor vehicle accidents in the past with back and neck pain but having been told there was nothing wrong with his back.  An MRI of October 2001 was said to have revealed a spur at L4-5 with mild bulge and a 2 millimeter bulge at L5-S1.  The EMG results were consistent with bilateral L5-S1 radiculopathy.  

An August 2005 lumbar MRI gave a history of military injury in service in 1976 with low back pain extending into the left ankle.  The impression was no significant interval change from a prior exam of October 2001 with no disc herniation noted.  Findings were essentially stable since last examination. 

A November 2008 X-ray of the lumber spine was normal.  An April 2009 EMG of the lower extremities yielded an impression of findings consistent with bilateral radiculopathy of L5-S1.  However no subsequent findings of radiculopathy are shown in the records including the VA examination report done in September 2012.  

VA treatment records repeatedly document complaints of back pain in primary care and other treatment records between 2009 and 2010.  March 2009 and September 2009 MRIs of the lumbar spine gave the impression of normal lumbar spine.  

Private orthopedic treatment records reflect ongoing treatment for low back symptoms including pain, lower extremity tingling and limited motion in August 2011, October 2011, December 2011, March 2012, June 2012 and November 2012.  The records repeatedly diagnosed displaced lumbar disc without myelopathy.  The VA treatment records from 2011 through 2012 continue to include notations of back pain in the pain management clinic notes and other clinical notes.

The Veteran's treating orthopedic surgeon, Dr G repeatedly provided letters with opinions regarding the etiology of his lumbar spine disorder.  These letters dated in March 2010, September 2010, March 2011, September 2011 and April 2012 contained opinions that the lumbar spine disorder should be service connected.  The opinions included opinions in March 2010, September 2011 and April 2012 indicating that the low back disorder was secondary to his left ankle injury, with the September 2011 opinion describing his shifting weight from the left ankle with the imbalance causing back discomfort.  The letters from September 2010 and April 2012 related the history of his having shoveled snow in service with lumbar disc displacement noted on X-ray.  

In September 2012 the Veteran underwent a VA examination of the lumbar spine with a diagnosis of normal spine given.  The history of his low back pain in early 1977 after shoveling all day was noted although he indicated that he had physical therapy in 1978 with these records lost.  He was noted to have 6 months limited duty due to a broken left ankle.  He was noted to have been discharged from service in November 1979 and started working for the Post Office in March 1988.  This was originally a walking job, but he now sat due to his feet, ankle and back problems.  He was last seen for his low back in 1990 by a private doctor.  Examination revealed his motion to be limited by 10 degrees from normal on flexion, extension and lateral flexion bilaterally, with fully normal rotation bilaterally.  This was unchanged by repetitions.  His only functional loss was less movement than normal. The rest of the examination was normal including sensory, muscle strength (full 5/5 throughout) and reflexes (2+ throughout.  He had negative straight leg raising with no radicular symptoms or other neurological abnormalities.  There was no evidence of intervertebral disc syndrome or other significant findings.  He did use a cane, although the purpose was not specified.  The X-rays showed no arthritis and a 2009 MRI was noted to be normal for his age group.  The examiner concluded that the claimed back disability was less likely than not incurred in or caused by the claimed in service injury.  The rationale was that he had minimal problems in service and thereafter had seen nobody for low back problems for decades.  MRI of 2009 was described as normal and much better than average for his age group.  

An October 2012 addendum to the September 2012 VA examination contained a notation acknowledging that the prior examination was inadequate, necessitating this addendum.  The lumbar spine diagnosis rendered by this examiner was "normal for age."  The examiner provided a rationale for this diagnosis in the remarks section as follows.  The examiner stated that the Veteran had a minimal problem in the military and it caused no residual as noted by his history and verified by the fact that in 2009 thirty years post event, he had a normal MRI which placed him in a better than age group X-ray and this group includes sedentary nonmilitary activity stressed people.   These X-ray findings and history of essentially normal back also show why it is unlikely that the ankle condition caused any problems in the low back since the back had no real problems other than a decreased motion due to age alone.  The limited range of motion (ROM) in back is due to age alone so the more accurate diagnosis is not normal back but normal for age back which is what this examiner changed the diagnosis to indicate.  The examiner confirmed review of the claims file.

VA records addressing back complaints included a November 2012 record documenting back pain of 8/10 level in the clinic with a history reported of having injured his back in the service shoveling snow for 8 hours.  The pain was described as aching and some burning in his low back.  Physical examination however was unremarkable and he was assessed with chronic pain followed by an orthopedist.  

The Veteran's November 2013 testimony reiterated the story of his having injured his back in 1977 shoveling snow for 8 hours and being diagnosed with lumbar sprain.  He also said he sought treatment for his back immediately after service and contended his current back disorder was related to this original injury.  

Additional evidence was submitted from Dr G after this September 2012 examination and October 2012 addendum; this evidence including letters drafted in November 2013 and June 2015 restating that the Veteran's compensating for his left ankle disability resulted in his shifting weight to the right side, and that this aggravated his back.  Dr. G repeatedly stated that he was 100 percent certain that the left ankle fracture being misdiagnosed was the reason he suffered with all the conditions listed to include his back disorder.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's September 2012 opinion and October 2012 addendum stating that the Veteran's lumbar spine disorder is the natural progression of aging, with no current residuals from the acute and transitory injury to his back in 1977.   The Board also accepts this same examiner's opinion which it bases its determination that service connection for a back disability is not warranted on a secondary basis to the service connected left foot and ankle disorder, including based on no aggravation beyond natural progression including from his service connected left ankle/foot disorder.   

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner pointed to the manifestations shown on X-ray reports and MRI findings as being consistent with normal findings of aging for persons of the Veteran's age.  The examiner also explained in the October 2012 addendum that the Veteran's limited motion findings were based on age alone, and changed the diagnosis to reflect the back condition to be normal for his age.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion was obtained based on review of the record which included the opinions from Dr. G. in March 2010 who attributed the Veteran's lumbar spine disorder to his service connected left ankle and foot disorder.  Again, although additional opinions from Dr. G. were obtained after the September 2012 VA examination and October 2012 addendum, these opinions do not deviate from the earlier opinions of record at the time of the September 2012 VA examination.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA physician who examined the Veteran in September 2012, with addendum in October 2012.  The opinions were made following an examination of the Veteran, a review of the record, and accompanied by adequate rationale to support the findings noted above.  This opinion included consideration of the evidence of record and provides an explanation as to why the current degenerative disorder of the lumbar spine is not related to his inservice back problems (including any injury) or to the service connected left ankle/foot disability, either directly or by aggravation.  

Regarding the multiple opinions from Dr. G. in support of a finding for service connection for the lumbar spine disorder, including as directly related to the service-connected left ankle disorder, the Board finds that these opinions do not contain a rationale that explains the generally normal findings that have repeatedly been found on X-ray and MRI reports of the spine.  While they indicate that back problems were aggravated by service-connected left lower extremity disability, there is no identification of the measurable increase in severity beyond the natural progress.  This is especially important as the VA examiner indicated that the Veteran's back was normal for his age.  While back problems are related to an incident of shoveling in service, Dr. G. does not account for the normal evaluations at service discharge and in the years immediately following active duty and the Veteran's denial of back problems during this period.  While Dr. G. is an orthopedic surgeon and has expertise in the nature and etiology of spinal disease, the lack of rationale contained in his opinions undercut their probative value.  

Regarding the lay evidence provided by the Veteran in his statements, testimony and his history provided to medical professionals regarding continuity of symptoms, such evidence is assigned lesser probative weight, as these statements are made in conjunction with his application for benefits.  As was discussed regarding the claim of service connection for psychiatric disability, the Veteran gave conflicting and inconsistent information regarding symptoms and objective testing was not deemed reliable due to symptom exaggeration/magnification.  Moreover, the more recent statements regarding continuity of back symptoms since service are not consistent with the Report of Medical History at service discharge when he denied back trouble of any kind, and the Postal Examination of March1988 where the Veteran having denied any back problems or injury.  The Board does not find the Veteran's statements regarding the etiology or severity of back disability to be credible.   

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a lumbar spine disability, and this claim must be denied. 





ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a lumbar spine disorder is denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


